Exceptions overruled. The plaintiff has excepted to the refusal of a judge in the Superior Court to give certain requested rulings at the trial of an action for personal injury and property damage resulting from a collision of a truck of the defendant with that of the plaintiff. The jury returned a verdict for the defendant. The requested rulings related to inferences which the jury permissibly might draw from portions of the evidence and the right of the plaintiff to rely on certain anticipated conduct of the defendant’s operator. There was no error in this refusal. See Barnes v. Berkshire Street Railway, 281 Mass. 47; Burgess v. Giovannucci, 314 Mass. 252, 255; Liberatore v. Framingham, 315 Mass. 538; Gregory v. Maine Central Railroad, 317 Mass. 636, 641.